 

EXHIBIT 10.7

AMENDED AND RESTATED

BROADWIND ENERGY, INC.

2015 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD NOTICE

[[FIRSTNAME]] [[LASTNAME]]

You have been awarded a restricted stock unit award with respect to shares of
common stock of Broadwind Energy, Inc., a Delaware corporation (the “Company”),
pursuant to the terms and conditions of the Amended and Restated Broadwind
Energy, Inc. 2015 Equity Incentive Plan (the “Plan”) and the Restricted Stock
Unit Award Agreement attached hereto (together with this Award Notice, the
“Agreement”).  Capitalized terms not defined herein shall have the meanings
specified in the Plan or the Agreement, as applicable.

Restricted Stock Units:You have been awarded a restricted stock unit award with
respect to [[SHARESGRANTED]] shares of Common Stock, par value $0.001 per share,
subject to adjustment as provided in the Plan (the “Award”).

Grant Date:[[GRANTDATE]] (“Grant Date”).

Vesting Schedule:Except as otherwise provided in the Plan, the Agreement or any
other agreement between you and the Company, the Award shall vest in one-third
increments on each of the first, second and third anniversaries of the Grant
Date, provided you remain continuously employed by the Company through the
applicable vesting date.

            

BROADWIND ENERGY, INC.

 

 

  

 By:_______________________

 Name:

 Title:  

 

 

Acknowledgment, Acceptance and Agreement:

By electronically accepting this Award Notice, I hereby acknowledge receipt of
the Agreement and the Plan, accept the Award granted to me and agree to be bound
by the terms and conditions of this Award Notice, the Agreement and the Plan.

 

 

 





--------------------------------------------------------------------------------

 



AMENDED AND RESTATED

BROADWIND ENERGY, INC.

2015 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

Broadwind Energy, Inc., Inc., a Delaware corporation (the “Company”), hereby
grants to the individual (the “Holder”) named in the award notice attached
hereto (the “Award Notice”) as of the date set forth in the Award Notice (the
“Grant Date”), pursuant to the terms and conditions of the Amended and Restated
Broadwind Energy, Inc. 2015 Equity Incentive Plan (the “Plan”), a restricted
stock unit award (the “Award”) with respect to the  number of shares of the
Company’s Common Stock, par value $0.001 per share (“Stock”), set forth in the
Award Notice, upon and subject to the restrictions, terms and conditions set
forth in the Award Notice, the Plan and this agreement (the “Agreement”).

1.Award Subject to Acceptance of Agreement.  The Award shall be null and void
unless the Holder electronically accepts the Award Notice and this Agreement
within the Holder’s stock plan account with the Company’s stock plan
administrator according to the procedures then in effect.

2.Rights as a Stockholder.   The Holder shall not be entitled to any privileges
of ownership with respect to the shares of Stock subject to the Award unless and
until, and only to the extent, such shares are issued or transferred to Holder
pursuant to Article 4 and the Holder becomes a stockholder of record with
respect to such shares.

3.Restriction Period and Vesting.

3.1Service-Based Vesting Condition.  Except as otherwise provided in this
Article 3, the Award shall vest in accordance with the vesting schedule set
forth in the Award Notice, provided the Holder remains continuously employed by
the Company through the applicable vesting date.  The period of time prior to
the vesting shall be referred to herein as the “Restriction Period.”

3.2Termination of Service.  

3.2.1.Termination as a Result of Holder’s Retirement, Death or Disability.  If
the Holder’s service as a Non-Employee Director terminates prior to the end of
the Restriction Period by reason of the Holder’s retirement, death or
Disability, then the Award shall be 100% vested upon such termination of
service.  For purposes of this Agreement, “Disability” shall mean the Holder is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months.

3.2.2.Termination for any Reason other than Retirement, Death or
Disability.  Except as provided in Subsection 3.2.3, if the Holder’s employment
with the Company terminates prior to the end of the Restriction Period for any
reason other than the Holder’s retirement, death or Disability, then the portion
of the Award that was not vested immediately prior to such termination of
employment shall be immediately forfeited by the Holder and cancelled by the
Company.

3.2.3.Change in Control.  Notwithstanding anything in the Plan or this Agreement
to the contrary, if, upon or within one year following a Change in



--------------------------------------------------------------------------------

 



Control (as defined in the Plan) and prior to the end of the Restriction Period,
the Company or a succeeding entity terminates the Holder’s employment for any
reason other than for Cause, then the Restriction Period shall lapse and the
Award shall become fully vested and shall be subject to Section 5.8 of the Plan.

3.2.4.Disability.  For purposes of the Award, “Disability” shall mean the Holder
is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months.

3.2.5.Cause.  For purposes of the Award, “Cause” shall have the meaning set
forth in the employment agreement, if any, between the Holder and the Company,
provided that if the Holder is not a party to an employment agreement that
contains such definition, then “Cause” shall mean (i) embezzlement,
misappropriation, theft or other criminal conduct, of which the Holder is
convicted, related to the property and assets of the Company, (ii) the Holder’s
conviction of a felony or (iii) the Holder’s willful refusal to perform or
substantial disregard of the Holder’s duties as assigned to the Holder by the
Company, as determined by the Company in its sole and absolute discretion

4.Settlement of Award.  Subject to Article 6, as soon as practicable (but not
later than 30 days) after the vesting of the Award, in whole or part, the
Company shall issue or transfer to the Holder (or such other person as is
acceptable to the Company and designated in writing by the Holder) the number of
shares of Stock underlying the vested portion of the Award, provided however,
that if the Award vests as a result of the retirement of the Holder, the
issuance or transfer of shares shall occur as soon as practicable (but not later
than 30 days) after the earlier of (i) the death or Disability of the Holder, or
(ii) the date(s) the Award would have vested had the Holder remained
continuously employed by the Company throughout the Restriction Period.  The
Company may effect such issuance or transfer either by the delivery of one or
more stock certificates to the Holder or by making an appropriate entry on the
books of the Company or the transfer agent of the Company.  Except as otherwise
provided in Section 6.1, the Company shall pay all original issue or transfer
taxes and all fees and expenses incident to such delivery or issuance.  Prior to
the issuance or transfer to the Holder of the shares of Stock subject to the
Award, the Holder shall have no direct or secured claim in any specific assets
of the Company or in such shares of Stock, and will have the status of a general
unsecured creditor of the Company.

5.Transfer Restrictions and Investment Representation.

5.1Nontransferability of Award.  The Award may not be transferred by the Holder
other than by will or the laws of descent and distribution or pursuant to the
designation of one or more beneficiaries on the form prescribed by the
Company.  Except to the extent permitted by the foregoing sentence, the Award
may not be sold, transferred, assigned, pledged, hypothecated, encumbered or
otherwise disposed of (whether by operation of law or otherwise) or be subject
to execution, attachment or similar process.  Upon any attempt to so sell,
transfer, assign, pledge, hypothecate, encumber or otherwise dispose of the
Award, the Award and all rights hereunder shall immediately become null and
void.

5.2Investment Representation.  The Holder hereby represents and covenants that
(a) any share of Stock acquired upon the vesting of the Award will be acquired
for investment and not with a view to the distribution thereof within the
meaning of the Securities Act of 1933, as amended (the “Securities Act”), unless
such acquisition has been registered under the Securities Act and any



--------------------------------------------------------------------------------

 



applicable state securities laws; (b) any subsequent sale of any such shares
shall be made either pursuant to an effective registration statement under the
Securities Act and any applicable state securities laws, or pursuant to an
exemption from registration under the Securities Act and such state securities
laws; and (c) if requested by the Company, the Holder shall submit a written
statement, in form satisfactory to the Company, to the effect that such
representation (x) is true and correct as of the date of vesting of the Award
with respect to any shares of Stock hereunder or (y) is true and correct as of
the date of any sale of any such share, as applicable.  As a further condition
precedent to the issuance or transfer to the Holder of any shares of Stock
subject to the Award, the Holder shall comply with all regulations and
requirements of any regulatory authority having control of or supervision over
the issuance or transfer of the shares and, in connection therewith, shall
execute any documents which the Board shall in its sole discretion deem
necessary or advisable.

6.Additional Terms and Conditions of Award.

6.1.Withholding Taxes.

(a)As a condition precedent to the issuance or transfer of any shares of Stock
upon the vesting of the Award, the Holder shall, upon request by the Company,
pay to the Company such amount as the Company may be required, under all
applicable federal, state, local or other laws or regulations, to withhold and
pay over as income or other withholding taxes (the “Required Tax Payments”) with
respect to the issuance or transfer of such shares of Stock.  If the Holder
shall fail to advance the Required Tax Payments after request by the Company,
the Company may, in its discretion, deduct any Required Tax Payments from any
amount then or thereafter payable by the Company to the Holder.

(b)The Holder may elect to satisfy his or her obligation to advance the Required
Tax Payments by any of the following means:  (1) a check or cash payment to the
Company, (2) delivery to the Company (either actual delivery or by attestation
procedures established by the Company) of previously owned whole shares of Stock
having an aggregate Fair Market Value, determined as of the date on which such
withholding obligation arises (the “Tax Date”), equal to the Required Tax
Payments, (3) authorizing the Company to withhold whole shares of Stock which
would otherwise be issued or transferred to the Holder having an aggregate Fair
Market Value, determined as of the Tax Date, equal to the Required Tax Payments
or (4) any combination of (1), (2) and (3).  Shares of Stock to be delivered to
the Company or withheld may not have a Fair Market Value in excess of the
minimum amount of the Required Tax Payments.  Any fraction of a share of Stock
which would be required to satisfy any such obligation shall be disregarded and
the remaining amount due shall be paid in cash by the Holder.  No certificate
representing a share of Stock shall be delivered until the Required Tax Payments
have been satisfied in full

6.2.Adjustment.  In the event of any equity restructuring (within the meaning of
Financial Accounting Standards Board Accounting Standards Codification Topic
718, Compensation—Stock Compensation) that causes the per share value of shares
of Stock to change, such as a stock dividend, stock split, spinoff, rights
offering or recapitalization through an extraordinary dividend, the number and
class of securities subject to the Award shall be equitably adjusted by the
Committee.  In the event of any other change in corporate capitalization,
including a merger, consolidation, reorganization, or partial or complete
liquidation of the Company, such equitable adjustments described in the
foregoing sentence may be made as determined to be appropriate and equitable by
the Committee (or, if the Company is not the surviving corporation in any such
transaction, the board of directors of the surviving corporation) to prevent
dilution or enlargement of rights of participants.  If any adjustment would
result in a fractional security being



--------------------------------------------------------------------------------

 



subject to the Award, the Company shall pay the Holder in connection with the
first settlement, in whole or part, occurring after such adjustment, an amount
in cash determined by multiplying (i) such fraction (rounded to the nearest
hundredth) by (ii) the Fair Market Value of such security on the settlement date
as determined by the Committee.  The decision of the Committee regarding any
such adjustment and the Fair Market Value of any fractional security shall be
final, binding and conclusive.

6.3.Compliance with Applicable Law.  The Award is subject to the condition that
if the listing, registration or qualification of the shares of Stock subject to
the Award upon any securities exchange or under any law, or the consent or
approval of any governmental body, or the taking of any other action is
necessary or desirable as a condition of, or in connection with, the issuance or
transfer of shares of Stock hereunder, the shares of Stock subject to the Award
shall not be issued or transferred, in whole or in part, unless such listing,
registration, qualification, consent, approval or other action shall have been
effected or obtained, free of any conditions not acceptable to the Company.  The
Company agrees to use reasonable efforts to effect or obtain any such listing,
registration, qualification, consent, approval or other action.

6.4.Restrictive Covenants.

(a)During the period beginning on the Grant Date and ending on the date which is
one year following the termination of the Holder’s employment with, or service
to, the Company, the Holder shall not, except with the express prior written
consent of the Company:  (i) directly or indirectly, either for the Holder or on
behalf of any of the Company’s competitors (“Competitors”): (1) induce or
attempt to induce any employee, independent contractor or consultant of the
Company to leave the employ of, or terminate its engagement with, the Company;
or (2) in any way interfere with the relationship between the Company and any
employee, independent contractor or consultant of the Company; or (ii) directly
or indirectly, either for the Holder or on behalf of any of the Competitors,
solicit the business of any person or entity known to the Holder to be a
customer of the Company, where the Holder, or any person reporting to the
Holder, had an ongoing business relationship or had made substantial efforts
with respect to such customer during the Holder’s employment with, or service
to, the Company.

(b)The Holder, by accepting the Award, agrees that the foregoing covenants are
reasonable with respect to their duration and scope.  The Holder further
acknowledges that the restrictions are reasonable and necessary for the
protection of the legitimate business interests of the Company, that they create
no undue hardships, that any violation of these restrictions would cause
substantial injury to the Company, and that such restrictions were a material
inducement to the Company to grant the Award.  In the event of any violation or
threatened violation of these restrictions, (i) the Holder shall forfeit all
restricted stock units subject to the Award which have not vested, (ii)  the
Award shall terminate as of the date of the violation or threatened violation of
these restrictions and (iii)  any and all Award Proceeds (as hereinafter
defined) shall be immediately due and payable by the Holder to the Company. For
purposes of this Section, “Award Proceeds” shall mean, with respect to any
portion of the Award which becomes vested, the Fair Market Value of a share of
Common Stock on the date such portion of the Award became vested, multiplied by
the number of shares of Common Stock that became vested. The remedy provided by
this Section shall be in addition to and not in lieu of any rights or remedies
which the Company may have against the Holder in respect of a breach by the
Holder of any duty or obligation to the Company.   The Holder agrees that by
accepting the Award the Holder authorizes the Company and its affiliates to
deduct any amount or amounts owed by the Holder pursuant to this Section 6.4
from any amounts payable by or on behalf of the Company or any affiliate to the
Holder, including,



--------------------------------------------------------------------------------

 



without limitation, any amount payable to the Holder as salary, wages, vacation
pay, bonus or the vesting or settlement of any stock-based award, in each case,
subject to applicable law. This right of setoff shall not be an exclusive remedy
and the Company’s or an affiliate’s election not to exercise this right of
setoff with respect to any amount payable to the Holder shall not constitute a
waiver of this right of setoff with respect to any other amount payable to the
Holder or any other remedy.

6.5.Award Confers No Rights to Continued Employment.  In no event shall the
granting of the Award or its acceptance by the Holder, or any provision of this
Agreement, give or be deemed to give the Holder any right to continued
employment by the Company or prevent or be deemed to prevent the Company from
terminating the Holder’s employment at any time, with or without Cause.

6.6.Interpretation.  Any dispute regarding the interpretation of this Agreement
shall be submitted by the Holder or by the Company forthwith to the Committee
for review.  The resolution of such a dispute by the Committee shall be final
and binding on all parties.

6.7.Successors and Assigns.  The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company.  Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
the Holder and his or her heirs, executors, administrators, successors and
assigns.

6.8.Notices.  All notices, requests or other communications provided for in this
Agreement shall be made, if to the Company, to Broadwind Energy, Inc., Attn:
Legal Department, 3240 S. Central Avenue, Cicero, Illinois 60804, and if to the
Holder, to the last known mailing address of the Holder contained in the records
of the Company.  All notices, requests or other communications provided for in
this Agreement shall be made in writing either (a) by personal delivery, (b) by
facsimile or electronic mail with confirmation of receipt, (c) by mailing in the
United States mails or (d) by express courier service.  The notice, request or
other communication shall be deemed to be received upon personal delivery, upon
confirmation of receipt of facsimile or electronic mail transmission or upon
receipt by the party entitled thereto if by United States mail or express
courier service; provided,  however, that if a notice, request or other
communication sent to the Company is not received during regular business hours,
it shall be deemed to be received on the next succeeding business day of the
Company.

6.9.Governing Law.  This Agreement, the Award and all determinations made and
actions taken pursuant hereto and thereto, to the extent not governed by the
laws of the United States, shall be governed by the laws of the State of
Delaware and construed in accordance therewith without giving effect to
principles of conflicts of laws.

6.10.Entire Agreement.  The Award Notice and the Plan are incorporated herein by
reference.  Capitalized terms not defined herein shall have the meanings
specified in the Plan.  This Agreement, the Award Notice and the Plan constitute
the entire agreement of the parties with respect to the subject matter hereof
and supersede in their entirety all prior undertakings and agreements of the
Company and the Holder with respect to the subject matter hereof, and may not be
modified if such modification is materially adverse to the Holder’s interest
except by means of a writing signed by the Company and the Holder.

6.11.Partial Invalidity.  The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provision was omitted.





--------------------------------------------------------------------------------

 



6.12.Amendment and Waiver.  The provisions of this Agreement may be amended or
waived only by the written agreement of the Company and the Holder, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.



--------------------------------------------------------------------------------